CONCURRENT OPINION BY
MR. JUSTICE MACLEARY.
In this I concur with the Justice Ponente in that part of his opinion wliich holds the District Court of Arecibo to have properly had jurisdiction of the case. I also concur with him in holding the verdict of the jury to be in substantial compliance with the law, and sufficient under the California decisions. Were it not for the authority of those decisions, I might take a different view. It is certainly the better practice that the jury should use the word “guilty” or “not guilty” in their verdict. I further hold the accusation in the case to be sufficient. It sets out that the said Antonio Paz y Santos and others are principals in the crime committed, inasmuch as they maliciously and premeclitateclly counseled and. incited the said José Morales to the commission of the murder aforesaid, in the form expressed above. This is sufficient to charge them as accomplices or accessories before the fact, but it is not sufficient to charge them as accessories after the fact. Taking this view of the accusation, the court committed an error in that part of his charge in which he said:
“So that you will examine all of the evidence and see whether in reality it is well proven that ‘Yare-Yare’ was advised or incited to commit a crime, or, if knowing that he had committed a crime, Antonio Paz hid, harbored or protected him from the authorities, or whether there is no evidence of any of these things.
“So you can give a verdict finding guilty as the author or principal of the crime of murder in the first or second degree, or of volun*112tary homicide, or involuntary homicide, or as accomplice or accessory, or of any of them.”
Under this instruction the defendant could have Been convicted if he hid, harbored or protected Yare-Yare from the authorities, of the commission of the crime. It may he that the jury meant to find the defendant guilty of being an accessory after the fact. If they did, this verdict was not based on a proper allegation in the indictment.
Then, inasmuch as the court went beyond the allegations in giving his- instructions to the jury,'I believe that the judgment should be reversed and the case remanded to the District Court of Arecibo for a new trial.
With these explanations I am willing to sign the judgment of this court, which is in substantial compliance with the views herein expressed.